DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ino et al. (WO2015/141625A1, US 2016/0365133 is used as an English language equivalent as citations are made with respect thereto) (hereafter Ino).
Regarding claim 1, Ino discloses a memory device comprising: 
a first conductive layer (22 for 101 in Fig. 6, paragraph 0042); 
5a second conductive layer (30 for 103 in Fig. 6, paragraph 0042); 
a ferroelectric layer (26 for 101 in Fig. 6, paragraph 0042) provided between the first conductive layer (22 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and containing hafnium oxide (see paragraph 0051, wherein “The ferroelectric film 26 is hafnium oxide”);
a paraelectric layer (24 for 101 in Fig. 6, paragraph 0046) provided between the first 10conductive layer (22 for 101 in Fig. 6) and the ferroelectric layer (26 for 101 in Fig. 6) and containing a first oxide (see paragraph 0049, wherein “silicon oxide film”); and 
an oxide layer (22 and 24 for 102 in Fig. 6, paragraph 0042) provided between the ferroelectric layer (26 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and containing a second oxide having an oxygen area density (see paragraph 0043, wherein “first low oxygen concentration conductive layer 22”) lower than an 15oxygen area density of hafnium oxide (26 for 101 in Fig. 6).  
Regarding claim 2, Ino further discloses the memory device according to claim 1, wherein the first oxide (see paragraph 0049, wherein “silicon oxide film”) is either silicon oxide or aluminum oxide.  
20	Regarding claim 3, Ino further discloses the memory device according to claim 1, wherein a work function (see paragraph 0123, wherein “a second conductive layer… having a work function different from the first conductive layer”) of the first conductive layer is greater than a work function of the second conductive layer.  
Regarding claim 4, Ino further discloses the memory device according to claim 1, wherein the 25hafnium oxide contained in the ferroelectric layer (see paragraphs 0051 and 0070) includes third orthorhombic hafnium oxide.  
Regarding claim 5, Ino further discloses the memory device according to claim 1, wherein the hafnium oxide (see paragraph 0053, wherein “the ferroelectric film 26 is Hf.sub.1-xM.sub.xO.sub.2-y. Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc”) contained in the ferroelectric layer contains 30at least one element selected from the group consisting of silicon (Si), titanium (Ti), zirconium (Zr), aluminum (Al), and yttrium (Y).  
Regarding claim 6, Ino discloses a memory device comprising: 
29a first conductive layer (22 for 101 in Fig. 6, paragraph 0042); 
a second conductive layer (30 for 103 in Fig. 6, paragraph 0042); 
a ferroelectric layer (26 for 103 in Fig. 6, paragraph 0042) provided between the first conductive layer (22 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and 5containing hafnium oxide (see paragraph 0051, wherein “The ferroelectric film 26 is hafnium oxide”); 
a paraelectric layer (24 for 103 in Fig. 6, paragraph 0046) provided between the first conductive layer (22 for 101 in Fig. 6) and the ferroelectric layer (26 for 103 in Fig. 6) and containing a first oxide (see paragraph 0049, wherein “silicon oxide film”); and 
an oxide layer (30 for 101 in Fig. 6, paragraph 0058) provided between the first conductive 10layer (22 for 101 in Fig. 6) and the paraelectric layer (24 for 103 in Fig. 6) and containing a second oxide having an oxygen area density (see paragraph 0058, wherein “high oxygen concentration conductive layer (third conductive layer) 30”) higher than an oxygen area density of the first oxide (26 for 103 in Fig. 6).  
Regarding claim 7, Ino further discloses the memory device according to claim 6, wherein the 15first oxide (see paragraph 0049, wherein “silicon oxide film”) is either silicon oxide or aluminum oxide.  
Regarding claim 8, Ino further discloses the memory device according to claim 6, wherein a work function (see paragraph 0123, wherein “a second conductive layer… having a work function different from the first conductive layer”) of the first conductive layer is greater than a work function of the second conductive layer.  
Regarding claim 9, Ino further discloses the memory device according to claim 6, wherein the hafnium oxide contained in the ferroelectric layer (see paragraphs 0051 and 0070) includes third orthorhombic hafnium.  
25	Regarding claim 10, Ino further discloses the memory device according to claim 6, wherein the hafnium oxide (see paragraph 0053, wherein “the ferroelectric film 26 is Hf.sub.1-xM.sub.xO.sub.2-y. Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc”) contained in the ferroelectric layer contains at least one element selected from the group consisting of silicon (Si), titanium (Ti), zirconium (Zr), aluminum (Al), and yttrium (Y).  
Regarding claim 11, Ino discloses a memory device comprising: 
a first conductive layer (22 for 101 in Fig. 6, paragraph 0042); 
a second conductive layer (30 for 103 in Fig. 6, paragraph 0042); 
a ferroelectric layer (26 for 101 in Fig. 6, paragraph 0042) provided between the first 30conductive layer (22 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and containing hafnium oxide (see paragraph 0051, wherein “The ferroelectric film 26 is hafnium oxide”); 
a paraelectric layer (24 for 101 in Fig. 6, paragraph 0046) provided between the first conductive layer (22 for 101 in Fig. 6) and the ferroelectric layer (26 for 101 in Fig. 6) and containing 5a silicon oxide (see paragraph 0049, wherein “silicon oxide film”); and 
an oxide layer (22 and 24 for 102 in Fig. 6, paragraph 0042) provided between the ferroelectric layer (26 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and containing at least one oxide (see paragraph 0049, wherein “silicon oxide film”) selected from the group consisting of magnesium oxide, silicon oxide, germanium oxide, yttrium 10oxide, lutetium oxide, lanthanum oxide, and strontium oxide.  
Regarding claim 12, Ino further discloses the memory device according to claim 11, wherein a work function (see paragraph 0123, wherein “a second conductive layer… having a work function different from the first conductive layer”) of the first conductive layer is greater than a work function of the second conductive layer.  
Regarding claim 13, Ino further discloses the memory device according to claim 11, wherein the hafnium oxide contained in the ferroelectric layer (see paragraphs 0051 and 0070) includes third orthorhombic hafnium oxide.  
20			Regarding claim 14, Ino further discloses the memory device according to claim 11, wherein the hafnium oxide (see paragraph 0053, wherein “the ferroelectric film 26 is Hf.sub.1-xM.sub.xO.sub.2-y. Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc”) contained in the ferroelectric layer contains at least one element selected from the group consisting of silicon (Si), titanium (Ti), zirconium (Zr), aluminum (Al), and yttrium (Y).  
Regarding claim 15, Ino discloses a memory device comprising: 
a first conductive layer (22 for 101 in Fig. 6, paragraph 0042); 
a second conductive layer (30 for 103 in Fig. 6, paragraph 0042); 
a ferroelectric layer (26 for 103 in Fig. 6, paragraph 0042) provided between the first 30conductive layer (22 for 101 in Fig. 6) and the second conductive layer (30 for 103 in Fig. 6) and containing hafnium oxide (see paragraph 0051, wherein “The ferroelectric film 26 is hafnium oxide”); 
a paraelectric layer (24 for 103 in Fig. 6, paragraph 0046) provided between the first conductive layer (22 for 101 in Fig. 6) and the ferroelectric layer (26 for 103 in Fig. 6) and containing a silicon oxide (see paragraph 0049, wherein “silicon oxide film”); and 
31an oxide layer (26 for 102 in Fig. 6, paragraph 0042) provided between the first conductive layer (22 for 101 in Fig. 6) and the paraelectric layer (24 for 103 in Fig. 6) and containing at least one oxide selected from the group (see paragraph 0051, wherein “The ferroelectric film 26 is hafnium oxide”) consisting of aluminum oxide, titanium oxide, zirconium oxide, hafnium oxide, and 5magnesium oxide.  
Regarding claim 16, Ino further discloses the memory device according to claim 15, wherein a work function (see paragraph 0123, wherein “a second conductive layer… having a work function different from the first conductive layer”) of the first conductive layer is greater than a work function of the second conductive layer.  
Regarding claim 17, Ino further discloses the memory device according to claim 15, wherein the hafnium oxide contained in the ferroelectric layer (see paragraphs 0051 and 0070) includes third orthorhombic hafnium oxide.  
15	Regarding claim 18, Ino further discloses the memory device according to claim 15, wherein the hafnium oxide (see paragraph 0053, wherein “the ferroelectric film 26 is Hf.sub.1-xM.sub.xO.sub.2-y. Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc”) contained in the ferroelectric layer contains at least one element selected from the group consisting of silicon (Si), titanium (Ti), zirconium (Zr), aluminum (Al), and yttrium (Y).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813